160 Ga. App. 114 (1981)
289 S.E.2d 321
TALLEY
v.
THE STATE.
62357.
Court of Appeals of Georgia.
Decided October 21, 1981.
Sandra Talley, pro se.
Hinson McAuliffe, Solicitor, for appellee.
SHULMAN, Presiding Judge.
On June 24, 1980, appellant was found guilty of shoplifting and sentenced to serve three months in the Fulton County Jail. Although a notice of appeal was filed on appellant's behalf, neither an enumeration of errors nor a brief was filed.
This court ordered counsel for appellant to file the enumeration of errors and brief in accordance with Rule 27 (a) and Rule 14 of this court. Appellant having failed to comply, the appeal is dismissed. Rule 14, Rules of the Court of Appeals (Code Ann. § 24-3614); Johnson v. State, 157 Ga. App. 211 (276 SE2d 913).
Appeal dismissed. Birdsong and Sognier, JJ., concur.